—Appeals by the defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered June 12, 1995, convicting him of attempted murder in the second degree under Indictment No. 470/93, and criminal possession of a weapon in the third degree under Indictment No. 484/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s sole contention on appeal is that the hearing court erred in denying that branch of his omnibus motion under Indictment No. 484/93 which was to suppress physical evidence. However, the defendant “expressly and voluntarily waived [his] right to appellate review of [his] suppression motion by consenting to withdraw all * * * decided motions at the time [his] plea was entered. Accordingly, as there exists no suppression ruling to be reviewed on appeal, the judgment [s] *424must be affirmed” (People v Gary, 179 AD2d 821, 822; People v Rodriguez, 193 AD2d 821). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.